This is the second appeal in this cause. The facts sufficiently appear in the former opinion. (Thibadeau v.Clarinda Copper Mining Co., 47 Idaho 119, 272 P. 254.) As therein indicated, the case was reversed because witnesses who testified as to the value of the property involved were not shown to have been qualified.
While several assignments of error are set forth, they all involve the same question, namely, whether the same witnesses were shown on the second trial to be qualified. A careful examination of the records in the two trials shows that on the second trial they were sufficiently qualified within the purview of the former opinion.
Appellant contends that the evidence of damages suffered by respondent and found by the jury to be correct was insufficient, because it was not based on a determination of the market value of the property. Even though the property had no market value, other evidence was competent to prove its value. The evidence in this respect was sufficient. (Idahoetc. Ry. Co. v. Columbia etc. Synod, 20 Idaho 568,119 Pac. 60, 38 L.R.A., N.S., 497; De Freitas v. Town of SuisunCity, 170 Cal. 263, 149 P. 553; San Diego Land Town Co. v. Neale, 78 Cal. 63, 20 P. 372, 3 L.R.A. 83; 22 C. J. 577, 587.)
The judgment is affirmed. Costs awarded to respondent.
Lee, Varian and McNaughton, JJ., concur. *Page 506